     Case 1:19-cv-01578-MKB-CLP Document 6 Filed 03/19/19 Page 1 of 2 PageID #: 60


AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                      Eastern District ofNew York




            UNITED STATES OF AMERICA.
                           Plamtiff(s)
                                                                            Civil Action No.




YARIN NADEL aka JOE NADEL,JOE MILLER; et al.
                                                                      BRODIE, J
                          Defendant(s)
                                                                    ROLLAK,
                                                  SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address)
                                      MICHAEL NADEL aka MICKEY MILLER
                                      75-42 198th St
                                         Fresh Meadows, New York 11366




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                      JOHN VAGELATOS
                                         Assistant U.S. Attorney
                                         United States Attorney's Office - Eastern District of New York
                                      271-A Cadman Plaza East
                                         Brooklyn, New York 11201

         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT



Date:        MAR 19 ?ni9
                                                                                               ture ofClefK or Deputy Clerk
      Case 1:19-cv-01578-MKB-CLP Document 6 Filed 03/19/19 Page 2 of 2 PageID #: 61


AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


          □ I returned the summons unexecuted because                                                                             ; or

          O Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          q.OO


          I declare under penalty of peijury that this information is true.



Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
